 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   KDM ELECTRIC, INC.,                                 Case No. 1:18-cv-00771-LJO-SAB

 9                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE
10           v.
                                                         (ECF No. 11)
11   ALLRIGHT CONSTRUCTION, et al.,

12                  Defendants.

13

14          KDM Electric, Inc. (“Plaintiff”) filed this action on June 6, 2018, against Allright

15 Construction, Inc., J.I. Garica Construction, Inc., and The Guarantee Company of North

16 America. (ECF No. 1.) On January 8, 2019, a stipulation was filed dismissing this action with

17 prejudice with each party to bear its own costs and fees. In light of the stipulation of the parties,

18 this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111

19 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an award of
20 costs or attorneys’ fees.

21          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

22 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      January 8, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
